Citation Nr: 1608754	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  14-19 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression.

2.  Entitlement to service connection for a cardiovascular disability.

3.  Entitlement to service connection for attention deficit disorder (to include memory loss claimed as cognitive dysfunction), fibromyalgia, a dermatological condition (to include skin rash and hair loss), muscle aches, mood and sleep disorder and chronic fatigue syndrome, claimed as due to undiagnosed illness.

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

5.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity. 

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to an increased evaluation for residuals, cold injury, right lower extremity, currently evaluated as 30 percent disabling. 

9.  Entitlement to an increased evaluation for residuals, cold injury, left lower extremity, currently evaluated as 30 percent disabling. 

10.  Entitlement to an increased evaluation for residuals, cold injury, right upper extremity, currently evaluated as 30 percent disabling. 

11.  Entitlement to an increased evaluation for residuals, cold injury, left upper extremity, currently evaluated as 30 percent disabling. 

12.  Entitlement to an increased evaluation for asthma, currently rated as 30 percent disabling.

13.  Entitlement to a compensable evaluation for non-prostrating headaches.

14.  Entitlement to a compensable evaluation for dyspepsia, claimed as any gastrointestinal condition.

15.  Entitlement to mental treatment under 38 U.S.C. § 1702.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to February 1993.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issues of service connection for an acquired psychiatric disorder; for a cardiovascular disability; for attention deficit disorder, fibromyalgia, a dermatological condition, muscle aches, mood and sleep disorder and chronic fatigue syndrome, claimed as due to undiagnosed illness; initial evaluations in excess of 10 percent for peripheral neuropathy of the right and left lower extremities; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During an October 2015 hearing before the undersigned Veterans Law Judge, the Veteran withdrew his appeals for service connection for hearing loss; an increased evaluation for residuals, cold injury, right lower extremity; an increased evaluation for residuals, cold injury, left lower extremity; an increased evaluation for residuals, cold injury, right upper extremity; an increased evaluation for residuals, cold injury, left upper extremity; an increased evaluation for asthma; a compensable evaluation for non-prostrating headaches; and a compensable evaluation for dyspepsia, claimed as any gastrointestinal condition; and mental treatment under 38 U.S.C. § 1702.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeals for service connection for hearing loss; an increased evaluation for residuals, cold injury, right lower extremity; an increased evaluation for residuals, cold injury, left lower extremity; an increased evaluation for residuals, cold injury, right upper extremity; an increased evaluation for residuals, cold injury, left upper extremity; an increased evaluation for asthma; a compensable evaluation for non-prostrating headaches; and a compensable evaluation for dyspepsia, claimed as any gastrointestinal condition; and mental treatment under 38 U.S.C. § 1702.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

During the October 2015 hearing before the undersigned, the Veteran stated that he wished to withdraw his appeals for service connection for hearing loss; an increased evaluation for residuals, cold injury, right lower extremity; an increased evaluation for residuals, cold injury, left lower extremity; an increased evaluation for residuals, cold injury, right upper extremity; an increased evaluation for residuals, cold injury, left upper extremity; an increased evaluation for asthma; a compensable evaluation for non-prostrating headaches; and a compensable evaluation for dyspepsia, claimed as any gastrointestinal condition; and mental treatment under 38 U.S.C. § 1702.  

The Board finds that the Veteran's statement satisfies the requirements for withdrawing the appeals.  Thus, with respect to these claims, there are no remaining allegations of error of fact or law for appellate consideration, and the appeals are withdrawn.  Accordingly, the Board does not have jurisdiction to review these appeals, and they are dismissed.


ORDER

The appeals for service connection for hearing loss; an increased evaluation for residuals, cold injury, right lower extremity; an increased evaluation for residuals, cold injury, left lower extremity; an increased evaluation for residuals, cold injury, right upper extremity; an increased evaluation for residuals, cold injury, left upper extremity; an increased evaluation for asthma; a compensable evaluation for non-prostrating headaches; and a compensable evaluation for dyspepsia, claimed as any gastrointestinal condition; and mental treatment under 38 U.S.C. § 1702 are dismissed.


REMAND

The remaining issues require additional development.  

During the October 2015 hearing, the Veteran testified that he currently received medical treatment at the VA medical facility [Medical Center (MC)] in Wilkes Barre, Pennsylvania.  He had undergone an EKG there a week earlier and had received psychiatric treatment there for depression about 4 or 5 months earlier.  He was also in the work therapy program at Wilkes Barre in the EMS Department housekeeping.  

However, the evidence before the Board includes no medical or Vocational Rehabilitation and Employment (Voc-Rehab) records from the Wilkes Barre VAMC.  

Thus, it appears that there exist VA treatment reports that have not been associated with the record before the Board.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2015).  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

An October 2012 VA examination report provides that the Veteran did not currently meet the clinical diagnostic criteria for mood disorder, including a depressive disorder or anxiety disorder.  The examiner explained in part that the Veteran's symptom of depression, which he had reported during a previous VA examination, had largely remitted since the Veteran had maintained a sustained episode of abstinence from cocaine and alcohol.  

However, during the hearing, the Veteran testified that he currently suffered from various psychiatric symptoms, including, but not limited to, depression.  In light of the Veteran's hearing testimony another VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also finds it relevant to the Veteran's claim for service connection for an acquired psychiatric disability that he testified during the hearing that ever since separation from active duty he had experienced psychiatric symptoms such as jumpiness, depression, withdrawal, inability to relax, desire to be alone and the need for self-medication with alcohol in order to socialize.  On remand the VA examiner should consider his assertions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

During the hearing, the Veteran additionally testified that the symptoms of his service-connected peripheral neuropathy of the lower extremities were getting more severe.  He also testified that he had not undergone recent pinprick testing.  A review of the Veteran's records reveals that an April 2014 VA examination did not include pinprick testing.  The most recent VA examination that included such testing occurred in April 2011, nearly 5 years ago.  

Given the evidence of the worsening of the Veteran's peripheral neuropathy of the right and left lower extremities, and the length of time since the most recent pinprick examination, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Here, VA is required to afford the Veteran a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA medical and Voc-Rehab records, to include those from the Wilkes Barre VAMC.  

Document the efforts made to obtain these records along with any negative responses.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any acquired psychiatric disability that may be present, to include PTSD and/or depression.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner. 

Following a review of the relevant medical evidence from the eFolders, the medical history (including the evidence set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner should address whether it is at least as likely as not (50 percent or more likelihood) that any current acquired psychiatric disability that may be present, to include PTSD and/or depression, is related to the Veteran's active duty.  

The examiner is requested to address the Veteran's testimony as to psychiatric symptoms ever since separation from active duty.  

A complete rationale for all opinions provided must be included in the report provided.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected peripheral neuropathy of the right and left lower extremities.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's peripheral neuropathy of the right and left lower extremities.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

4.  Then, undertake any development deemed necessary in light of evidence obtained pursuant to Paragraphs 1 to 3, above; to include obtaining an opinion on TDIU.  

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


